PER CURIAM.
We affirm appellant’s resentencing by the trial court which was ordered pursuant to this court’s mandate of March 11, 1996 in Smith v. Singletary, 666 So.2d 986 (Fla. 4th DCA 1996), cert. denied, — U.S. —, 117 S.Ct. 94, 136 L.Ed.2d 49 (1996).
Appellant also raises several issues which go beyond the scope of this court’s limited mandate to the trial court. We address only the issue as to the trial court’s failure to award appellant credit for time spent in the county jail while awaiting resentencing on the mandate. We find that appellant was entitled to such credit and remand to the *607trial court to award appellant credit for time served while awaiting resentencing. Moore v. State, 634 So.2d 214 (Fla. 4th DCA 1994); see also Goodman v. State, 683 So.2d 173 (Fla. 4th DCA 1996). Appellant need not be present for this calculation and correction to take place. See Moore; Simari v. State, 309 So.2d 183 (Fla. 1st DCA 1976), dismissed, 328 So.2d 844 (Fla.1976).
AFFIRMED, REMANDED.
KLEIN, PARIENTE and SHAHOOD, JJ., concur.